Citation Nr: 0501972	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1967 
to May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and that the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

The Board notes that the veteran has stated that his 
stressors include being stationed at Ubon, Thailand and that 
the base was attacked by North Vietnamese.  He has described 
an attack in January 1970 and that he had to evacuate the 
wounded and count the bodies of the enemy that were killed in 
the attack.  He has also stated that he was fired upon in a 
med-evac helicopter during service.  Complete information 
regarding his stressors has not been supplied by the veteran.  

The Board notes that the veteran has been diagnosed with 
various psychiatric disorders, including PTSD, and service 
records show that he served in Vietnam.  His MOS is listed on 
his DD 214 as medical administrative specialist.  The RO has 
not attempted to verify the veteran's stressors or to obtain 
additional information regarding his claimed stressors.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") opined that the fact that a veteran, who had 
noncombat military occupational specialty, who was stationed 
with a unit that was present while enemy attacks occurred 
would strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  There is no 
requirement in case law that there needs to be a high level 
of exposure to combat.  Corroboration of the veteran's 
personal participation in those events is unnecessary.  
Pentecost v. Principi, at 128.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should be asked to indicate all 
treatment for the issues in question and 
the RO should take steps to secure any 
identified records not currently of 
record.  

2.  The RO should contact the veteran and 
ask him to provide complete details 
regarding his alleged PTSD stressors.  
The RO should explain to the veteran that 
he must provide sufficient detail 
regarding the alleged stressors in order 
for the VA to assist the veteran in 
verifying the stressors, including names, 
dates and specific locations regarding 
any claimed stressful event.  The veteran 
should be informed of any alternate 
methods of substantiating his claim 
including letters, buddy statements and 
diaries.  

3.  The RO should then take any 
appropriate action to verify the claimed 
stressors in light of any additional 
evidence that the veteran submits.  The 
RO should seek verification of the 
veteran's reported in-service stressors 
from the United States Armed Services 
Center for Research of Unit Records 
(USACRUR).  The RO should provide 
USASCRUR with a description of the 
veteran's alleged stressors and DD Form 
214 with the request for verification. 
.
4.  Upon receipt of the requested 
information, the RO should review the 
veteran's file.  Any additional 
development necessary should be 
accomplished.  If any claimed stressor 
has been verified, the RO should then 
schedule the veteran for a VA psychiatric 
examination to be conducted by a board of 
two psychiatrists if available, in order 
to determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD based on a 
verified stressor.  In determining 
whether the veteran has PTSD due to an 
inservice stressor, the examiners are 
hereby notified that only the verified 
history detailed in the reports provided 
by USASCRUR and/or by the RO may be 
relied upon.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
are met, to include identification of the 
specific stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  

The claims folder, to include a copy of 
this remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
examiners' typewritten report must 
include all examination results, along 
with the complete rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder. 

5.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and readjudicate the 
claim.  If the appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.



The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




